         Case 1:17-cv-02112-CRC Document 43 Filed 10/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  LYNN BROWN,

                      Plaintiff,

                          v.
                                                         Civil Action No. 17-2112 (CRC)
  MARK T. ESPER, Secretary of Defense, et
  al.,

                      Defendants.


            DEFENDANTS’ NOTICE OF FILING SECOND SUPPLEMENT
           TO THE ADMINISTRATIVE RECORD WITH CERTIFIED INDEX

       In accordance with Local Civil Rule 7(n)(1), Defendants, by and through undersigned

counsel, respectfully file the accompanying second supplement to the administrative record with

certified index of the contents thereof.

Dated: October 23, 2020                     Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                            BY: /s/ Sean P. Mahard
                                            SEAN P. MAHARD, CT Bar # 436524
                                            Special Assistant United States Attorney
                                            United States Attorney’s Office
                                            Civil Division
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2574
                                            sean.mahard@usdoj.gov

                                            Attorneys for Defendants
